Exhibit STOCK PURCHASE AGREEMENT This Share Exchange Agreement ("Agreement"), is made and entered into as of the 30th day of April 2009 by and among RINEON GROUP INC. (formerly, Jupiter Resources, Inc.), a corporation organized under the laws of the State of Nevada(“Rineon”); NATPROV HOLDINGS, INC., a British Virgin Islands corporation ("NatProv"); and DARCY GEORGE RONEY (“Roney” or the “Rineon Principal Stockholder”). Rineon, NatProv, and the Rineon Principal Stockholder hereinafter sometimes individually referred to as a “Party” and collectively referred to as the “Parties.” RECITALS: A.Rineon desires to purchase from NatProv all of the shares of capital stock of AMALPHIS GROUP INC., a British Virgin Island corporation (“Amalphis”) that are owned of record and beneficially by NatProv. B.NatProv is the record and beneficial owner of 1,985,834 shares of common stock of Amalphis (the “Subject Shares”), representing 81.5% of the 2,437,500 issued and outstanding shares of common stock of Amalphis, $0.001 par value per share (the “Amalphis Outstanding Shares”). C.NatProv is willing to sell the Subject Shares to Rineon, all upon the terms and subject to the conditions hereinafter set forth. D.The board of directors of each of Rineon and NatProv and the Rineon Principal Stockholder each deem it to be in the best interests of Rineonand NatProv and their respective shareholders to consummate the sale and purchase of the Subject Shares, as a result of which Rineon shall acquire 81.5% of all of the issued and outstanding Amalphis Outstanding Shares and NatProv shall receive the Purchase Price (as hereinafter defined). NOW, THEREFORE, in consideration of the mutual covenants, agreements, repre­sentations and warranties contained in this Agreement, the parties hereto agree as follows: DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties, the Share Exchange and/or the Parties. “Affiliate” means any one or more Person controlling, controlled by or under common control with any other Person or their affiliate. “Amalphis” means Amalphis Group Inc., a British Virgin Island corporation. “Amalphis Common Stock” means the 100,000,000 shares of common stock, $0.001 par value per share, of Amalphis that are authorized for issuance pursuant to its certificate of incorporation. “Amalphis Outstanding Shares” means the 2,437,500 shares of Amalphis Common Stock that are issued and outstanding as at the date of this Agreement and as at the Closing
